Title: To Thomas Jefferson from Nathanael Greene, 1 January 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Camp on Pedee January 1st 1781

 This will be handed your Excellency by Capt. Walton who is ordered to Virginia to recruit for the first Regiment of Light Dragoons. Cavalry is of great importance to the service in this department and I must beg your Excellency to give every aid in your power to fill the Regiment as soon as possible and that immediate measures may be taken for compleating the compliment of horse required of your State for the first and third Regiments. It will promote the service and give great security to the Army, if all the Dragoons are picked men, and natives of America; as foreigners frequently desert, and give intelligence to the Enemy in an unfavourable moment and generally carry off with them a very valuable horse with all the accoutrements. For these and many other reasons which might be mentioned I am clearly of opinion that none  but natives ought to be in the Cavalry and even then ought to be of the better order of men, as so much frequently depends upon the information of a single dragoon.
I pursuade myself this business is of such importance as this Army is very weak in Cavalry and the enemy greatly reinforced, that your Excellency will give the business all the dispatch that the nature of it will admit.
Your Col. White will furnish your Excellency with a return of the strength of the Regiment. [I] am with great respect Your Excellency’s Most obedt Humble Servt,

Nath Greene

